--------------------------------------------------------------------------------

Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT is dated for reference the 23rd day of November, 2012.

B E T W E E N:

ONLINE DISRUPTIVE TECHNOLOGIES, INC., a corporation incorporated under the laws
of the State of Nevada         (the “Company”)           - and -        
BENJAMIN CHERNIAK, an individual with an address at 3120 S Durango Drive, Suite
305 Las Vegas, Nevada, 89117         (the “Consultant”)  

WHEREAS the Company is desirous of engaging the Consultant and the Consultant is
desirous of accepting such mandate, in consideration of the mutual covenants and
agreements contained in this Consulting Agreement and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

NOW THEREFORE

  1.

During the term of this Consulting Agreement, the Consultant shall have the full
and complete obligation and responsibility for the performance of the duties
and/or works described in the attached Schedule “A” for the Company and the
Consultant shall be obligated to the Company for the performance of all such
duties and/or works (the “Consulting Services”):

          2.

In consideration of the provision of the Consulting Services during the term of
this Consulting Agreement, the Company shall pay to the Consultant a consulting
fee of US$20,000, of which US$5,000 will be paid in cash and US$15,000 will be
paid by the issuance of 1,500,000 common shares of the Company (the
“Securities”), on the date of this Consulting Agreement.

          3.

The Consultant acknowledges and agrees that:

          (a)

none of the Securities have been or, except as contemplated herein, will be
registered under the Securities Act of 1933, as amended (the “1933 Act”), or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state and provincial
securities laws;


--------------------------------------------------------------------------------


  (b)

the Consultant acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act or any other
securities legislation;

        (c)

the decision to execute this Consulting Agreement and acquire the Securities has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company and such decision is based entirely upon a
review of any public information which has been filed by the Company with the
Securities and Exchange Commission (“SEC”) in compliance, or intended
compliance, with applicable securities legislation;

        (d)

the Consultant and the Consultant’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

        (e)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Consultant
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Consultant,
the Consultant’s lawyer and/or advisor(s);

        (f)

all of the information which the Consultant has provided to the Company is
correct and complete as of the date this Consulting Agreement is signed, and if
there should be any change in such information prior to this Consulting
Agreement being executed by the Company, the Consultant will immediately provide
the Company with such information;

        (g)

the Company is entitled to rely on the representations and warranties of the
Consultant contained in this Consulting Agreement and the Consultant will hold
harmless the Company from any loss or damage it or they may suffer as a result
of the Consultant’s failure to correctly complete this Consulting Agreement;

        (h)

the Consultant will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Consultant contained in this Consulting Agreement or in any
document furnished by the Consultant to the Company in connection herewith being
untrue in any material respect or any breach or failure by the Consultant to
comply with any covenant or agreement made by the Consultant to the Company in
connection therewith;

        (i)

the Consultant has been advised to consult the Consultant’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:


--------------------------------------------------------------------------------


  (i)

any applicable laws of the jurisdiction in which the Consultant is resident in
connection with the distribution of the Securities hereunder, and

          (ii)

applicable resale restrictions;

          (j)

the Consultant acknowledges that, in addition to the other legends that may be
required by securities laws, the certificates representing the Securities will
bear the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.”

  (k)

the Company has advised the Consultant that the Company is relying on an
exemption from the requirements to provide the Consultant with a prospectus to
issue the Securities and, as a consequence of acquiring the Securities pursuant
to such exemption certain protections, rights and remedies provided by the
applicable securities legislation including statutory rights of rescission or
damages, will not be available to the Consultant;

          (l)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities and no
documents in connection with the sale of the Securities hereunder have been
reviewed by the SEC or any state securities administrators;

          (m)

there is no government or other insurance covering any of the Securities; and

          (n)

this Consulting Agreement is not enforceable by the Consultant unless it has
been accepted by the Company.

          4.

The Consultant hereby represents and warrants to and covenants with the Company
that:

          (a)

the Consultant is a U.S. Person;

          (b)

the Consultant is resident in the jurisdiction set out next to its name on the
first page of the Consulting Agreement;


--------------------------------------------------------------------------------


  (c)

he has the legal capacity and competence to enter into and execute this
Consulting Agreement and to take all actions required pursuant hereto;

        (d)

the entering into of this Consulting Agreement and the transactions contemplated
hereby do not result in the violation of any of the terms and provisions of any
law applicable to, or, if the Consultant is a corporate entity, the constating
documents of, the Consultant or of any agreement, written or oral, to which the
Consultant may be a party or by which the Consultant is or may be bound;

        (e)

the Consultant has duly executed and delivered this Consulting Agreement and it
constitutes a valid and binding agreement of the Consultant enforceable against
the Consultant;

        (f)

the Consultant has received and carefully read this Consulting Agreement;

        (g)

the Consultant is acquiring the Securities as principal for investment only and
not with a view to resale or distribution;

        (h)

the Consultant is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;

        (i)

the Consultant has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors;

        (j)

the Consultant (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

        (k)

the Consultant (i) is able to fend for itself; (ii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Securities; and (iii) can afford the
complete loss of such investment;

        (l)

the Consultant is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Consultant participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

        (m)

the Consultant is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

        (n)

others will rely upon the truth and accuracy of the representations and
warranties contained in this Consulting Agreement and agrees that if such
representations and warranties are no longer accurate or have been breached, the
Consultant shall immediately notify the Company;


--------------------------------------------------------------------------------


  (o)

no person has made to the Consultant any written or oral representations:

            (i)

that any person will resell or repurchase any of the Securities;

            (ii)

that any person will refund the purchase price of any of the Securities;

            (iii)

as to the future price or value of any of the Securities; or

            (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system.

            5.

The term of this Consulting Agreement is from November 1, 2012 to December 31,
2012 and shall terminate on December 31, 2012 unless renewed or terminated prior
to that date by the parties in writing.

            6.

This Consulting Agreement shall be governed by the laws of the State of Nevada,
without reference to conflict of laws principles.

            7.

This Consulting Agreement may be executed in counterparts, which execution may
be by facsimile, each of which shall be an original, but all of which shall
constitute one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this agreement as of the day
and year first above written.

     ONLINE DISRUPTIVE TECHNOLOGIES, INC.            By:    /s/ Giora Davidovits
    Authorized Signatory                 SIGNED by BENJAMIN CHERNIAK   )   in
the presence of   )       )       )     ) /s/ Signed   ) /s/ Benjamin Cherniak 
Witness   BENJAMIN CHERNIAK


--------------------------------------------------------------------------------

SCHEDULE “A”

During the term of the Consulting Agreement, the Consultant will provide the
following services:

  1.

Assist in the transition of the company from a social media platform provider to
a biotechnology concern;

        2.

Assist in transitioning the new management team into full operational control of
the Company;

        3.

Assist in transitioning the Company’s accounting and banking activities to the
new management personnel; and

        4.

Perform all other corporate tasks necessary to prepare the company for its
envisioned fund raising activities.


--------------------------------------------------------------------------------